DETAILED ACTION
This is in response to Applicant’s reply dated 5/4/21.  Claims 1-4, 6-9, and 11 have been examined.  Claims 5 and 10 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 6, and 11 teach, among other things, … creating, for each flow registered with the flow table, a verification packet based on identification information that is recorded in the flow table and identifies each flow … generating the number of verification packets for each flow by copying the verification packet created for each flow … determining transmission order of the generated verification packets based on the count value for each flow and time information that is recorded in the flow table and represents a time when a final actual packet of each flow has arrived at the switch apparatus … wherein , the process further comprises estimating an arrival time at which each of the actual packets has arrived at the switch apparatus based on the time information and the count value for each flow … determining arrival order in which each of the actual packets has arrived at the switch apparatus based on the estimated arrival time of each of the actual packets … determining the transmission order of the generated verification packets in accordance with the arrival order of the actual packets.
Independent claims 1, 6, and 11 when taken as a whole constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-4, 6-9, and 11 have been allowed.  Claims 5 and 10 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468